Alice Robie Resnick, J.
In Columbia Oldsmobile, Inc. v. Montgomery (1990), 56 Ohio St.3d 60, 564 N.E.2d 455, this court held that in order to invalidate a zoning ordinance on constitutional grounds, the party attacking the regulation must establish, beyond fair debate, that the zoning classification denies him or her an economically viable use of the zoned property without substantially advancing a legitimate interest in the health, safety or welfare of the community. The question certified for our review is whether the two elements of this test must be proven in the conjunctive or the disjunctive. For the reasons which follow, we find that a plaintiff must prove both prongs in order to invalidate a zoning ordinance. The decision of the court of appeals is therefore reversed.
The authority vested in municipalities to enact zoning ordinances is clearly defined in this state. R.C. 713.06 permits Ohio cities such as Fairfield to “frame and adopt a plan for dividing the municipal corporation or any portion thereof into zones or districts, representing the recommendations of the [municipality’s planning] commission, in the interest of the public health, safety, convenience, comfort, prosperity, or general welfare * * In addition, the Ohio Constitution explicitly subjects the right of an individual to use and enjoy his or her property to the legitimate exercise of local police power. See Section 3, Article XVIII. Inasmuch as the exercise of police power interferes with individual rights, the use of such power must bear a substantial relationship to a legitimate government interest and must not be unreasonable or arbitrary. Hudson v. Albrecht, Inc. (1984), 9 Ohio St.3d 69, 9 OBR 273, 458 N.E.2d 852; Cincinnati v. Correll (1943), 141 Ohio St. 535, 539, 26 O.O. 116, 118, 49 N.E.2d 412, 414. We acknowledge, however, that the line separating the legitimate use of police power from the illegitimate is often incapable of precise delimitation, as it varies from *226circumstance to circumstance. Euclid v. Ambler Realty Co. (1926), 272 U.S. 365, 387, 47 S.Ct. 114, 118, 71 L.Ed. 303, 310.
When reviewing the legitimacy of zoning ordinances, this court has repeatedly recognized a strong presumption in favor of the validity of an enactment. Hudson, supra, 9 Ohio St.3d at 71, 9 OBR at 275, 458 N.E.2d at 855; Downing v. Cook (1982), 69 Ohio St.2d 149, 151, 23 O.O.3d 186, 187, 431 N.E.2d 995, 997; Brown v. Cleveland (1981), 66 Ohio St.2d 93, 95, 20 O.O.3d 88, 89, 420 N.E.2d 103, 105. The party challenging an ordinance bears, at all stages of the proceedings, the burden of demonstrating that the provision is unconstitutional. Ketchel v. Bainbridge Twp. (1990), 52 Ohio St.3d 239, 557 N.E.2d 779; Mayfield-Dorsh, Inc. v. S. Euclid (1981), 68 Ohio St.2d 156, 157, 22 O.O.3d 388, 388, 429 N.E.2d 159, 160; Hilton v. Toledo (1980), 62 Ohio St.2d 394, 396, 16 O.O.3d 430, 431, 405 N.E.2d 1047, 1049. As this court discussed in Willott v. Beachwood (1964), 175 Ohio St. 557, 560, 26 O.O.2d 249, 251, 197 N.E.2d 201, 204, a court’s authority in determining the validity of zoning regulations is limited in that “the court can not usurp the legislative function by substituting its judgment for that of the council. Municipal governing bodies are better qualified, because of their knowledge of the situation, to act upon these matters than are the courts.” See, also, Wilson v. Cincinnati (1976), 46 Ohio St.2d 138, 142, 75 O.O.2d 190, 193, 346 N.E.2d 666, 669; Allion v. Toledo (1919), 99 Ohio St. 416, 420, 124 N.E. 237, 238. A court may substitute its judgment for that of the local governing body only when a municipality exercises its zoning power in an arbitrary, confiscatory or unreasonable manner which violates constitutional guaranties. Willott, supra, at paragraph three of the syllabus.
In our examination of the trial court’s decision to invalidate Fairfield’s zoning ordinance, we are necessarily constrained by the principle that judgments supported by competent, credible evidence going to all the material elements of the case must not be reversed, as being against the manifest weight of the evidence. C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 8 O.O.3d 261, 376 N. E.2d 578, syllabus. We must indulge every reasonable presumption in favor of the lower court’s judgment and finding of facts. Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 10 OBR 408, 461 N.E.2d 1273. In the event the evidence is susceptible to more than one interpretation, we must construe it consistently with the lower court’s judgment. See Ross v. Ross (1980), 64 Ohio St.2d 203, 18 O. O.3d 414, 414 N.E.2d 426.
In considering the case at bar, our focus rests upon the well-established standard of review that where a property owner challenges the constitutionality of a municipal zoning ordinance, that party must demonstrate, beyond fair debate, the zoning classification denies him or her an economically viable use of the zoned land without substantially advancing a legitimate interest in the health, *227safety, or welfare of the community. Columbia Oldsmobile, Inc. v. Montgomery, supra, 56 Ohio St.3d 60, 564 N.E.2d 455; Ketchel v. Bainbridge Twp., supra, 52 Ohio St.3d at 245, 557 N.E.2d at 783; Karches v. Cincinnati (1988), 38 Ohio St.3d 12, 19, 526 N.E.2d 1350, 1357; Mayfield-Dorsh, Inc. v. S. Euclid, supra, 68 Ohio St.2d 156, 22 O.O.3d 388, 429 N.E.2d 159; Superior Uptown, Inc. v. Cleveland (1974), 39 Ohio St.2d 36, 68 O.O.2d 21, 313 N.E.2d 820. See, also, Penn Cent. Transp. Co. v. New York City (1978), 438 U.S. 104, 127, 98 S.Ct. 2646, 2661, 57 L.Ed.2d 631, 650; Goldblatt v. Hempstead (1962), 369 U.S. 590, 82 S.Ct. 987, 8 L.Ed.2d 130; Euclid v. Ambler Realty Co., supra, 272 U.S. at 395, 47 S.Ct. at 121, 71 L.Ed. at 314. We are essentially being asked to clarify whether the phrase beginning with the word “without” constitutes a second element which must be proved or merely an alternative element which may, by itself, support a finding of unconstitutionality. Both the trial court and the court of appeals concluded Gerijo need only prove one of the two prongs in order to succeed in its challenge of the M-l light industrial classification. As a result, even though Gerijo could not establish that the zoning scheme denied it a reasonable economic use of the subject property, the lower courts invalidated the Fairfield zoning ordinance upon the sole basis that the scheme failed to advance a legitimate government interest.
The lower courts’ decisions effectively ignore and consequently delete the “economic viability” prong from the established standard of review. As we stated in Columbia Oldsmobile, '“we must employ a two-part analysis to pass on the constitutional validity of a zoning ordinance.” (Emphasis added.) Id., 56 Ohio St.3d at 62, 564 N.E.2d at 457. Had we intended for evidence of one element to qualify as sufficient proof to invalidate a municipal enactment, there would have been no need to state the second. By repeatedly setting out both economic viability and the advancement of a legitimate governmental interest as two steps of the same test, we intended to require that a challenging party prove each element.
Gerijo contends, however, our actions in the Columbia Oldsmobile decision speak louder than our words. In the first part of the opinion, we determined that the zoning ordinance at issue did not deprive the landowner of an economically viable use. Thereafter, we proceeded to examine whether the legislation advanced a legitimate governmental interest. Gerijo asserts that if this court had intended for the two prongs to be applied conjunctively, our review would have ceased once we concluded the challenging party failed to establish deprivation of economic viability. Gerijo’s argument qualifies as the proverbial attempt to make something out of nothing. Our discussion of each element represents nothing more than a thorough application of the test we adopted. In recognition of the accepted principle that legislative bodies are vested with the discretion and authority to create land use policies, one who challenges the legitimacy of a *228zoning enactment must satisfy a substantial burden of proof in order to prevail. We, therefore, hold that a party who attacks a municipal zoning ordinance on constitutional grounds must prove, beyond fair debate, both that the enactment deprives him or her of an economically viable use and that it fails to advance a legitimate governmental interest.
Applying the foregoing two-prong test to this case, we begin with the issue of economic viability. Generally, a zoning ordinance is not confiscatory so long as the owner is not deprived of the reasonable use of his or her property. Valley Auto Lease of Chagrin Falls, Inc. v. Auburn Twp. Bd. of Zoning Appeals (1988), 38 Ohio St.3d 184, 527 N.E.2d 825. When, however, a zoning ordinance denies an owner all uses except those which are highly unlikely or practically impossible under the circumstances, it is impermissibly restrictive. Id. at 186, 527 N.E.2d at 827.
The trial court determined that the Fairfield ordinance did not deprive Gerijo of an economically feasible utilization of its land given the outstanding offer, to purchase the property, along with some additional acreage, for $40,000 per acre under the current light industrial zoning classification. In comparing the $40,000 offer with the Trammell Crow offer of $65,000 per acre for a multifamily development, the trial court concluded that “[w]hile this difference in value is disheartening, we do not believe that it is confiscatory.” The mere fact that property is not zoned for its highest value and best use does not alone invalidate a zoning ordinance. Ketchel v. Bainbridge Twp., supra, 52 Ohio St.3d at 243, 557 N.E.2d at 783; C. Miller Chevrolet, Inc. v. Willoughby Hills (1974), 38 Ohio St.2d 298, 67 O.O.2d 358, 313 N.E.2d 400. Despite Gerijo’s arguments in the trial court concerning the confiscatory impact of the zoning ordinance, Gerijo candidly admitted during oral argument before this court that it had not been deprived of the reasonable economic use of its property. Based upon the foregoing, Gerijo clearly failed to satisfy one of the requisite elements for invalidating Fairfield’s zoning enactment.
Continuing our analysis under the Columbia Oldsmobile test, we next consider whether the zoning ordinance substantially advances Fairfield’s legitimate interest in the health, safety or welfare of the community. Where a municipality makes a determination as to what is beneficial or detrimental to community planning, including the development of land use policies, that decision is first and foremost a legislative matter. Willott, supra, 175 Ohio St. at 560, 26 O.O.2d at 251, 197 N.E.2d at 204. A city may properly exercise its zoning authority in an attempt to preserve and protect the character of designated areas in order to promote the overall quality of life within the city’s boundaries. Franchise Developers, Inc. v. Cincinnati (1987), 30 Ohio St.3d 28, 33, 30 OBR 33, 37, 505 N.E.2d 966, 971; Hudson v. Albrecht, Inc., supra, 9 Ohio St.3d 69, 9 OBR 273, *229458 N.E.2d 852. The judgment of the judiciary is not to be substituted for that of the legislature when an issue is fairly debatable so that reasonable minds may differ. Willott, supra, 175 Ohio St. at 560, 26 O.O.2d at 251, 197 N.E.2d at 204; Euclid, supra, 272 U.S. at 388, 47 S.Ct. at 118; 71 L.Ed. at 311.
The evidence presented on behalf of the city of Fairfield indicates the city rezoned Gerijo’s property from residential to light industrial in an attempt to provide a buffer between the multifamily residential and commercial sections which surround the subject parcel. The Fairfield Planning Director testified that from the time the 1979 Plan was adopted to 1989, when the city rezoned the Gerijo property, the city experienced numerous problems with multifamily dwellings located directly adjacent to retail and commercial uses. Residents living in the area immediately surrounding the subject parcel had complained to city officials about excessive noise and traffic problems stemming from nearby commercial establishments, which interfered with the inhabitants’ enjoyment of residential life.2 By rezoning Gerijo’s property for use as a buffer, the city was simply responding to the existing clash between the residential and commercial segments. One of Fairfield’s experts testified, “while one would not normally think of Ml [light industrial] as a transition zone, I think in terms of land uses, a reasonable person would recognize, from my land use experience, I recognize the need for transitional use between the retail fronting on State Route Four and the residential property* * *. [The light industrial zone] does, indeed, provide that needed transition* * * and needed buffering * * *.”
At the conclusion of its review of the evidence, the trial court found that “it [is] axiomatic that all other zoning classifications, other than M-l and M-2 [industrial], would represent a far less severe contrast in adjacent zonings.” We disagree. The city presented credible evidence to support the transitional use of a light industrial district. There was expert testimony from which the trial court could find that under a light industrial classification, the subject property could be developed into, among other things, a “high tech” industrial park which would have little impact on the environment and would likely operate only during normal business hours. The true range of industrial possibilities, however, is unknown since, as the trial court concluded, “the record is totally void of any evidence which suggests the efforts [by Gerijo] to sell the property as industrial.” (Emphasis sic.) Nevertheless, all potential developments will necessarily be constrained by the prescribed list of permissible uses set forth in Chapter 1169 of *230the Fairfield Zoning Code. The city will also be able to control development of the parcel by virtue of Section 1169.05(b), which specifically prohibits any use which “is, or may become, hazardous, noxious or offensive due to the emission of odor, dust, smoke, cinders, gas, fumes, noise, vibration, beat frequency, refuse matter or water carried waste.”
In support of its position that the city arbitrarily rezoned Gerijo’s property, the trial court placed great emphasis on its conclusion that, in Fairfield, there was not a single developed M-l district next to a residential zone. Placement of a light industrial area to the west of State Route 4 also conflicts with the city’s express intent to confine all industrial development to the east side of Route 4. These issues, however, are not fatal to the city’s actions. Fairfield’s efforts in this case represent a sincere attempt by the local governing body to respond to very specific land use problems that arose as the municipality expanded. Use of the light industrial classification as a transitional zone was specifically tailored to meet the needs of areas surrounding Gerijo’s property. We will not substitute our opinion for the local zoning expertise of the legislative entity when the evidence presented clearly contradicts a finding that the M-l zoning was arbitrary or that it failed to substantially advance a legitimate governmental interest.
Besides citing the need for a buffer between residential and commercial areas, the city denied Gerijo’s proposed zoning change for the additional reason that it conflicted with the stated objective of achieving a seventy-thirty ratio between single-family and multifamily developments. Had the city approved Gerijo’s request, the number of multifamily dwellings would have exceeded the number of single-family homes. Creating a goal and a zoning scheme that are both designed to preserve a balance between these types of residential uses represents a legitimate use of a municipality’s police power. Belle Terre v. Boraas (1974), 416 U.S. 1, 94 S.Ct. 1536, 39 L.Ed.2d 797; Euclid, supra, 272 U.S. 365, 47 S.Ct. 114, 71 L.Ed. 303.
The trial court labeled Fairfield’s desired housing mix a “worthy objective” but then struck down the zoning classification as an attempt to “arbitrarily and capriciously ‘zone out’ multifamily units.” Upon review of the record, we conclude that Fairfield was not attempting to arbitrarily banish multifamily dwellings, but rather was striving toward its stated goal of a balanced housing population. Contrary to the court of appeals’ position, we find nothing in the record to suggest that the city had deviated from this stated objective on prior occasions. As a result, the Fairfield City Council acted well within its scope of authority when it denied Gerijo’s application for reclassification.
For the above stated reasons, we find that Gerijo failed to prove that the Fairfield zoning classification both denied Gerijo a reasonable economic use of its property and failed to advance a legitimate interest in the health, safety or *231welfare of the community. The record supports Fairfield’s decision to zone the subject property as a light industrial district in order to serve as a buffer between residential and commercial segments of the city. The judgment of the court of appeals is therefore reversed.

Judgment reversed.

Moyer, C.J., Douglas and F.E. Sweeney, JJ., concur.
A.W. Sweeney, Wright and Pfeifer, JJ., dissent.

. The record reveals numerous citizen complaints filed with the Fairfield City Council and/or Mayor protesting the noise, traffic and general change in atmosphere created by the close proximity of commercial developments to the residential areas. Included within the record is a petition signed by moi-e than fifty Fairfield residents who live in the area surrounding the Gerijo property asking the city council to take action in remedying these problems.